                          Case 2:21-cv-00141-JAD-BNW Document 1 Filed 01/27/21 Page 1 of 5



                    1     SHANNON S. PIERCE
                          Nevada State Bar No. 12471
                    2     WADE BEAVERS
                          Nevada State Bar No. 13451
                    3     FENNEMORE CRAIG, P.C.
                          7800 Rancharrah Parkway
                    4     Reno, NV 89511
                          Tel: (775) 788-2200 / Fax: (775) 786-1177
                    5     Email: spierce@fennemorelaw.com; wbeavers@fennemorelaw.com

                    6     Attorneys for Defendant
                          Harrah’s Las Vegas, LLC
                    7

                    8                                      UNITED STATES DISTRICT COURT

                    9                                             DISTRICT OF NEVADA

                 10       MELITON HERNANDEZ;                                  Case No.

                 11                       Plaintiff,
                                                            NOTICE OF REMOVAL OF CIVIL ACTION
                 12       vs.                               TO THE UNITED STATES DISTRICT
                                                            COURT FOR THE DISTRICT OF NEVADA
                 13       HARRAH’S LAS VEGAS, LLC, a Nevada UNDER 28 U.S.C. § 1331 AND § 1441
                          Limited Liability Company;
                 14                                         (EIGHTH JUDICIAL DISTRICT COURT, OF
                                       Defendants.          THE STATE OF NEVADA, CLARK COUNTY,
                 15                                         CASE NO. A-20-822326-C)

                 16

                 17

                 18
                          TO:      THE CLERK OF THE ABOVE-ENTITLED COURT:
                 19
                                   PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331 and 1441, Defendant
                 20
                          Harrah’s Las Vegas, LLC, the sole-named defendant in this action (“Defendant”) hereby invokes this
                 21
                          Court’s subject-matter jurisdiction and removes the state court action described herein from the
                 22
                          Eighth Judicial District Court of the State of Nevada in and for the County of Clark to the United
                 23
                          States District Court for the District of Nevada.
                 24
                                   Removal to this Court is proper for the following reasons:
                 25
                                   1.        Service of Pleadings:
                 26
                                             a.        Summons and Complaint. On or about October 1, 2020, Plaintiff Meliton
                 27
                          Hernandez (“Plaintiff”) filed, in the Eighth Judicial District Court in and for the State of Nevada, the
                 28

7800 Rancharrah Parkway   17769018.1/037641.0058
RENO, NEVADA 89511
     (775) 788-2200
                          Case 2:21-cv-00141-JAD-BNW Document 1 Filed 01/27/21 Page 2 of 5



                    1     civil action entitled Meliton Hernandez v. Harrah’s Las Vegas, LLC, Case No. A-20-822326-C (the
                    2     “State Court Action”). Plaintiff then filed a First Amended Complaint in the State Court Action on
                    3     October 30, 2020. On January 7, 2021, Plaintiff served upon Defendant the Summons and First
                    4     Amended Complaint.         Copies of the Summons and First Amended Complaint, as served on
                    5     Defendant, are attached hereto as Exhibit 1.
                    6                        b.     Additional Pleadings:   No other process, pleadings, or orders have been
                    7     served on the Defendant in the State Court Action.
                    8              2.        Removal is Timely: Defendant has not pled, answered, or otherwise appeared in the
                    9     State Court Action. Defendant files this Notice of Removal within thirty (30) days after service of
                  10      the initial pleading that was served on Defendant which sets forth the claims for relief upon which
                  11      Plaintiff’s State Court Action is based (i.e., the First Amended Complaint). This Notice of Removal
                  12      is therefore timely filed pursuant to 28 U.S.C. § 1446(b)(1).
                  13               3.        Federal Question Jurisdiction: This is a civil action over which this Court has
                  14      original and supplemental jurisdiction under 28 U.S.C. §§ 1331, 1367, and 1441(a). In the first
                  15      cause of action set forth in his First Amended Complaint, Plaintiff alleges violations of the federal
                  16      Americans with Disabilities Act, 42 U.S.C. §12101 et seq. As this claim presents a federal question,
                  17      this Court has original jurisdiction over such claim pursuant to 28 U.S.C. § 1331.
                  18               Additionally, Plaintiff’s second causes of action asserts a cause of action under state law,
                  19      namely, Nevada Revised Statutes Chapter 613. The Court has supplemental jurisdiction over
                  20      Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367(a).
                  21               4.        Proper Venue and Forum: This Court is a proper venue and forum for removal
                  22      pursuant to 28 U.S.C. § 1441(a) because Plaintiff filed the State Court Action in the Eighth Judicial
                  23      District Court of the State of Nevada, in and for Clark County.
                  24               5.        Notice to State Court: In accordance with 28 U.S.C. § 1446(d), the undersigned
                  25      certifies that concurrently with the filing of this Notice, copies of this Notice are being served on
                  26      Plaintiff and filed with the Clerk of the Court in the Eighth Judicial District Court of the State of
                  27      Nevada, in and for Clark County.
                  28
7800 Rancharrah Parkway                                                     2
RENO, NEVADA 89511        17769018.1/037641.0058
     (775) 788-2200
                          Case 2:21-cv-00141-JAD-BNW Document 1 Filed 01/27/21 Page 3 of 5



                    1              6.        Other Defendants: Defendant is the only named defendant in the State Court
                    2     Action. 28 U.S.C. § 1446(b)(2)(A) (only defendants who have been served need join in or consent
                    3     to removal).
                    4              7.        Rule 11 Certification: This Notice of Removal is signed pursuant to Rule 11 of the
                    5     Federal Rules of Civil Procedure as required by 28 U.S.C. § 1446(a).
                    6              8.        No Waiver: Nothing in this Notice of Removal shall be interpreted as a waiver or
                    7     relinquishment of Defendant’s right to assert any defense or affirmative matter including, but not
                    8     limited to, the defenses of Plaintiff having failed to state a cognizable legal claim, or any other
                    9     procedural or substantive defense available to Defendant.
                  10               WHEREFORE, Defendant Harrah’s Las Vegas, LLC removes the action pending in the
                  11      Eighth Judicial District Court of Nevada, in and for the County of Clark, as Case No. A-20-822326-
                  12      C to the United States District Court for the District of Nevada.
                  13        Dated: January 27, 2021                              FENNEMORE CRAIG, P.C.
                  14                                                                 /s/ Shannon S. Pierce
                                                                                 SHANNON S. PIERCE (SBN 12741)
                  15
                                                                                 WADE BEAVERS (SBN 13451)
                  16                                                             7800 Rancharrah Parkway
                                                                                 Reno, Nevada 89511
                  17                                                             Tel: (775) 788-2200
                                                                                 Fax: (775) 786-1177
                  18

                  19                                                            Attorneys for Defendant
                                                                                Harrah’s Las Vegas, LLC
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
7800 Rancharrah Parkway                                                     3
RENO, NEVADA 89511        17769018.1/037641.0058
     (775) 788-2200
                          Case 2:21-cv-00141-JAD-BNW Document 1 Filed 01/27/21 Page 4 of 5



                    1                                        CERTIFICATE OF SERVICE
                    2              I certify that I am an employee of FENNEMORE CRAIG, P.C., and that on this date,
                    3     pursuant to FRCP 5(b), I am serving a true and correct copy of the attached NOTICE OF
                    4     REMOVAL on the parties set forth below by:
                    5                 XXX          Placing an original or true copy thereof in a sealed envelope placed for
                                                   collection and mailing in the United States Mail, at Reno, Nevada, postage
                    6                              prepaid, following ordinary business practices
                    7
                                   ______          Certified Mail, Return Receipt Requested
                    8
                                   ______          Via Facsimile (Fax)
                    9
                                   ______          Placing an original or true copy thereof in a sealed envelope and causing
                  10                               the same to be personally Hand Delivered
                  11
                                   ______          Federal Express (or other overnight delivery)
                  12
                                                   E-service via CM/ECF
                  13

                  14      addressed as follows:
                  15
                                   James P. Kemp, Esq.
                  16               Kemp & Kemp, Attorneys at Law
                                   7435 W. Azure Drive, Suite 110
                  17               Las Vegas, NV 89130
                                   jp@kemp-attorneys.com
                  18
                                   Attorneys for Plaintiff
                  19

                  20

                  21               DATED this 27th day of January, 2021.
                  22
                                                                   /s/ Debbie Sorensen
                  23                                             An employee of FENNEMORE CRAIG, P.C.
                  24

                  25

                  26

                  27

                  28
7800 Rancharrah Parkway                                                     4
RENO, NEVADA 89511        17769018.1/037641.0058
     (775) 788-2200
                          Case 2:21-cv-00141-JAD-BNW Document 1 Filed 01/27/21 Page 5 of 5



                    1                                           INDEX OF EXHIBITS
                    2         Exhibit
                               No.           Description
                    3             1          Summons and First Amended Complaint, as served on Defendant
                    4

                    5

                    6

                    7

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
7800 Rancharrah Parkway                                                   5
RENO, NEVADA 89511        17769018.1/037641.0058
     (775) 788-2200
